
	
		II
		110th CONGRESS
		1st Session
		S. RES. 332
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2007
			Ms. Mikulski (for
			 herself and Mr. Cardin) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Department of Defense and the Department of Veterans Affairs should increase
		  their investment in pain management research.
	
	
		Whereas the characteristics of modern warfare, including
			 the global war on terror, expose members of the uniformed services to many
			 adverse and dangerous environment-related diseases and living
			 conditions;
		Whereas today’s war zone conditions, including areas
			 replete with noxious gases released from explosive devices in Iraq and
			 Afghanistan, produce traumatic, life-altering battlefield injuries in degrees
			 unheard of in previous wars including infections, instant crushing of skulls
			 and other bones, loss of sight and limbs, dehydration, blood and other body
			 infections, and, in some cases, severe impairment or total loss of mental and
			 physical functions;
		Whereas military medical rapid response teams provide
			 superb, state of the art, life-saving medical and psychological treatment and
			 care at battlefield sites with an extraordinarily high success rate;
		Whereas military, Department of Veterans Affairs, and
			 specialty civilian health care treatment facilities are overburdened with
			 caring for the most serious and most painful battlefield casualties ever
			 witnessed from war; and
		Whereas the Nation’s medical and mental health care
			 professionals have not been provided with sufficient resources to adequately
			 research, diagnose, treat, and manage acute and chronic pain associated with
			 present day battlefield casualties: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)Federal funding
			 for pain management research, treatment and therapies at the Department of
			 Defense, Department of Veterans Affairs and at the National Institutes of
			 Health should be significantly increased;
			(2)Congress and the
			 administration should redouble their efforts to ensure that an effective pain
			 management program is uniformly established and implemented for military and
			 Department of Veterans Affairs treatment facilities; and
			(3)the Department of
			 Defense and the Department of Veterans Affairs should increase their investment
			 in pain management clinical research by improving and accelerating clinical
			 trials at military and Department of Veterans Affairs treatment facilities and
			 affiliated university medical centers and research programs.
			
